Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tawfik Goma (Reg 67416) on 1/10/2022.
The application has been amended as follows:
1.	(Currently Amended) An ultrasound tracking device comprising:
an interventional device, the interventional device comprising:
          an elongated body having a longitudinal axis; and
          a first linear sensor array comprising a plurality of ultrasound receivers, wherein each ultrasound receiver has a length and a width, wherein the sensor array extends along the width direction, wherein each ultrasound receiver is configured to receive ultrasound signals from an external beamforming ultrasound imaging system 
          wherein the first linear sensor array is wrapped circumferentially around the elongated body with respect to the longitudinal axis such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis; and
a processor configured to determine a rotation of the interventional device relative to the longitudinal axis of the elongated body based on correlation of the received ultrasound signals with ultrasound signals transmitted by the external beamforming ultrasound imaging system.
2.	(Currently Amended)	The ultrasound tracking device according to claim 1 wherein a length of at least one ultrasound receiver of the plurality of ultrasound receivers is greater than a width of the at least one ultrasound receiver.
3.	(Currently Amended)	The ultrasound tracking device according to claim 1 wherein the ultrasound receivers are each separated by a gap, and wherein an angle subtended by each gap from the axis is less than or equal to the angle subtended by the width of each ultrasound receiver from the axis.
4.	((Currently Amended)	The ultrasound tracking according to claim 1 wherein the first linear sensor array is attached to a substrate and the substrate is wrapped around the interventional device in a form of a spiral.
5.	(Currently Amended)	The ultrasound tracking device according to claim 3 further comprising a second linear sensor array, wherein the second linear sensor array  comprises a plurality of ultrasound receivers each separated by a 
6.	(Currently Amended)	The ultrasound tracking device according to claim 5 wherein the first linear sensor array and the second linear sensor array are axially separated with respect to the longitudinal axis by a distance  that is greater than or equal to 1 mm.
7.	(Currently Amended)	The ultrasound tracking device according to claim 1 wherein the first linear sensor array comprises an even number of ultrasound receivers that are arranged in diametrically-opposing pairs with respect to the longitudinal axis, wherein each ultrasound receiver comprises a piezoelectric element having a polling vector, and 
wherein the ultrasound receivers in each pair are arranged such that for each pair both: 
the polling vectors of the ultrasound receivers are mutually opposed with respect to the longitudinal axis; and 
the ultrasound receivers are electrically connected in parallel such that their polling vectors are mutually opposed.
8.	(Currently Amended)	The ultrasound tracking device according to claim 7 wherein the ultrasound receivers are formed from a piezoelectric polymer.
9.	(Previously Presented)	A method comprising:

comparing the received signals; 
associating the ultrasound receiver having either a maximum received signal, or an earliest received signal, with the origin of an ultrasound beam; and
determining a rotation of the interventional device relative to the longitudinal axis of the elongated body based on the association of the ultrasound receiver with the origin of the ultrasound beam.
10.	(Previously Presented)	The method of claim 9 further comprising: 
determining a distance of the ultrasound receiver associated with the maximum signal from the origin of the ultrasound beam based on the time delay  between transmission of the ultrasound beam and its detection by the ultrasound receiver.
11.	(Previously Presented)	The method of claim 9 further comprising: 
identifying in which ultrasound beam from a plurality of ultrasound beams emitted by the beamforming ultrasound imaging system the ultrasound receiver associated with the maximum signal is located by 
12.	(Previously Presented)	The method of claim 11 further comprising using a position and rotation of the interventional device relative to the beamforming ultrasound imaging system to register an ultrasound image provided by the beamforming ultrasound imaging system with a second image that includes the interventional device and which is provided by a second imaging system; the position being determined based on the determined distance and the identified ultrasound beam; and the rotation being determined based on the ultrasound receiver associated with the maximum received signal.
13.	(Previously Presented)	A non-transitory computer readable medium having stored thereon instructions which when executed by processing circuitry are configured to cause the processing circuitry to receive, from each of a plurality of ultrasound receivers of a first linear sensor array, signals indicative of transmitted ultrasound pulses of an external beamforming ultrasound imaging system, wherein the plurality of ultrasound receivers are wrapped circumferentially around an elongated body of an interventional device with respect to a longitudinal axis of the elongated body such that the length of each ultrasound receiver is arranged lengthwise with respect to the longitudinal axis;
comparing the received signals; 
associating the ultrasound receiver having either a maximum received signal, or an earliest received signal, with the origin of an ultrasound beam; and

14.-18.	(Cancelled)	
19.	(Currently Amended)	The ultrasound tracking device of claim 1, wherein the rotation is determined by comparing relative magnitudes of the ultrasound signals received by each of the plurality of the ultrasound receivers. 
20.	(Currently Amended)	The ultrasound tracking device of claim 1, wherein each ultrasound receiver is configured to receive ultrasound signals from an external beamforming ultrasound imaging system to enable determination of a position and orientation of the interventional device.
21.	(Previously Presented)	The method of claim 9, wherein the rotation is determined by comparing relative magnitudes of the ultrasound signals received by each of the plurality of the ultrasound receivers. 
22.	(Previously Presented)	The method of claim 9, further comprising determining a position and orientation of the interventional device based on the received ultrasound signals.
23.	(Previously Presented)	The non-transitory computer readable medium of claim 13, wherein the rotation is determined by comparing relative magnitudes of the ultrasound signals received by each of the plurality of the ultrasound receivers. 
24.	(Previously Presented)	The non-transitory computer readable medium of claim 13, further comprising code that when executed by the processing circuitry is configured 

REASONS FOR ALLOWANCE
Claims 1-13 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the invention as described in the independent claims. Specifically the prior art does not disclose determining the rotation of the ultrasound imaging probe relative to the longitudinal axis of the elongated body based on the association of the ultrasound receiver with the origin of the ultrasound beam using the arrangement of ultrasound receivers as described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793